DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 21 May 2020 in response to the Office Action of 25 January 2021 are acknowledged and have been entered. Claims 1-2, 4, 13-16, 18-19, and 24-30 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by amendment.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 2015-03-03. Lt is noted, however, that applicant has not filed a certified copy of the EP 15157284.9 application as required by 37 CFR 1.55.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with J. David Gonce (Reg. No. 47,601) on 30 July 2021.
The application has been amended as follows:

Claims:
16 (currently amended). Method for determining the purity of a composition comprising the expression product of a gene of interest, i.e. a protein(s) of interest, comprising the following steps:
(a) expressing gene(s) of interest by using the modified Pichia pastoris cell according to claim 1 and by using an expression vector comprising a the LLP promoter, wherein said promoter is characterized in that it is repressed in the presence of SSN6-like protein if said expression vector is introduced into a suitable expression system, and wherein LLP protein is not encoded by the polynucleotide sequence of the expression vector, wherein
(a1) the modified Pichia pastoris cell comprises a gene encoding the LLP protein under control of the LLP promoter, and wherein
(a2) the expression vector comprises one or more gene(s) of interest under control of the LLP promoter, wherein said gene(s) of interest does (do) not encode the LLP protein,
thereby obtaining a composition comprising the expression product of the gene(s) of interest, i.e. the protein(s) of interest, and the LLP protein, which is an expression product of the gene encoding the LLP protein which gene is comprised in the modified Pichia pastoris cell of (a1);
(b) determining the amount of the expression product of the gene(s) of interest, i.e. the amount of the protein(s) of interest, and the amount of LLP protein being present in the composition obtained in step (a), wherein the amount of LLP protein compared to the amount of expression product of the gene(s) of interest, i.e. of the 
(c) subjecting the composition of step (a) to one or more downstream purification step(s), followed by step (b) for determining the amount of the expression product of the gene(s) of interest, i.e. the protein(s) of interest, and the amount of LLP protein being present in the composition obtained after having carried out said downstream purification step,
wherein
said LLP promoter being present in the Pichia pastoris cell and being present in the expression vector is the LLP promoter respectively comprising SEQ ID NO: 133 or modified versions thereof, said modified versions being characterized in that they still exhibit the promoter function, wherein [[an]] the LLP protein, which is encoded by the nucleotide sequence depicted in SEQ ID NO: 16, is not encoded by the polynucleotide sequence of the expression vector of (a).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art and reasons why the claims are free of the art is set forth in the Office Action mailed 25 January 2021 on pages 8-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4, 13-16, 18-19, and 24-30 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636